DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Applicant’s arguments with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. Likewise, Applicant’s arguments regarding the previously applied art, namely the Weinstock reference have bene considered and are persuasive.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Wilk teaches a system for obtaining a tissue sample from a liver of a patient via a transfemoral-transcaval approach (structurally the device is a biopsy device capable of being used in a transfemoral transcaval approach; as shown in Figure 1), the system comprising:
a hollow sheath (tube 12 (hollow sheath); as shown in Figures 1-4) having a main longitudinal body (as shown in Figures 1-4) and a tip configured to be angled away from a longitudinal axis defined by at least an unbent portion of the main longitudinal body (12 is flexible (thus capable to be angle away from a longitudinal axis defined by at least an unbent portion of the main longitudinal body); abstract; column 3, lines 55-64), wherein 
the hollow sheath has a first length (as shown in Figures 1-4), and wherein the hollow sheath is configured for insertion into an inferior vena cava (IVC) of the patient via a femoral vein of the patient (the tube 12 is moved and shaped after insertion to the IVC in vivo; column 4, lines 12-58);
the hollow sheath including a first bend at a first location on the main longitudinal body and a second bend at a second location on the main longitudinal body farther from the tip then the first location (as shown in Figures 1-4), and
the tip is generally positioned along the first bend such that the first bend directs an opening at the tip toward a wall of the IVC when the hollow sheath is positioned in a portion of the IVC (as shown in Figures 1-4), 
a flexible biopsy needle (rod 14 (biopsy needle); as shown in Figures 1-4) having a second length greater than the first length (as shown in Figures 1-4), wherein the flexible biopsy needle is configured to pass through the hollow sheath, penetrate a wall of the IVC, and obtain a tissue sample from the liver of the patient (column 3, lines 55-68, column 4, lines 1-58; as shown in Figures 1-4).
However, the prior art fails to teach or suggest the first bend includes a first radius of curvature and the second bend includes a second radius of curvature, the first radius of curvature is less than the second radius of curvature. 
As such claims 1, and claims dependent thereof, are allowable. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792